DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
The status of the 12/07/2020 claims, is as follows: Claims 1 and 11 have been amended; and claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3:
The limitation “the flat surface of the element of the refractor” renders the claim indefinite, because it lacks a clear antecedent basis. There are (2) instances of “a first flat surface” and “a second flat surface” recited in claim 1. It is unclear if the “the flat surface” refers to “first” or “second” flat surface. 
For the purpose of substantive examination, “the flat surface of the element of the refractor” is presumed to have antecedent basis to “a first flat surface” recited in in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140076869A1, previously cited) in view of Schubert (US 6002524, newly cited)
Regarding Claim 1, Lee discloses a laser processing method (a laser processing apparatus) (abstract; figs. 1-2, and 4-5) comprising: 
splitting a laser beam (a laser beam 1) emitted from a laser beam source (laser generator 100) into a plurality of laser beams (sub-beams 2) by using a laser beam splitter (diffraction optic element 210) (para. 0039); and 
transmitting at least two laser beams of the plurality of laser beams (sub-beams 2) through a refractor (aberration correction optical system 250) that is on paths of the at least two laser beams in order to adjust a distance between the at least two laser beams (sub-beams 2) (para. 0040; figs. 2 and 4). 
Lee does not disclose adjusting the distance between the at least two laser beams by bending at least a portion of a first flat surface of an element of the refractor into a first curved surface when bending at least a portion of a second flat surface of the element of the refractor into a second curved surface and by arranging at least one laser 
 However, Schubert discloses a laser processing method (laser imaging system 30) (figs. 1, 4-8, and 19-23) comprising: 
adjusting a position of laser beam (laser beam 88) by bending at least a portion of a first flat surface of an element of the refractor (flexible lens L3) into a first curved surface when bending at least a portion of a second flat surface of the element of the refractor (flexible lens L3) into a second curved surface and by arranging the laser beam (laser beam 88) to enter the element of the refractor (flexible lens L3) through the first curved surface and subsequently exit the element of the refractor (flexible lens 13) through the second curved surface (col. 10, lines 30-43, 50-65, col. 14, lines 49-62; annotated figs. 7-8).











[AltContent: arrow][AltContent: textbox (second flat surface)][AltContent: textbox (First flat surface)]
[AltContent: arrow]

    PNG
    media_image1.png
    225
    650
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Schubert (US 6002524))][AltContent: textbox (second curved surface)][AltContent: arrow][AltContent: textbox (First curved surface)][AltContent: arrow]
    PNG
    media_image2.png
    493
    706
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing method of Lee to include the teaching of Schubert i.e. bending at least a portion of a second flat surface of the element of the refractor into a second curved surface and by arranging at 

 Regarding Claim 2, Lee discloses the laser processing method (laser processing apparatus), wherein the adjusting of the distance comprises transmitting the at least two laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) (para. 0040; figs. 2 and 4).
Schubert discloses adjusting the position of the laser beam (laser beam 88) comprising transmitting the laser beam through a flexible transmission plate (flexible lens L3) included in the refractor (laser beam shaping and directing system 70) (fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing method of Lee to include the teaching of Schubert i.e. adjusting the distance comprising transmitting the at least two laser beams through the flexible transmission plate included in the refractor, in order to allow any displaced laser beam to be adjusted to the desired location on the processing target (col. 10, lines 50-65). 

Regarding Claim 3, Schubert discloses adjusting degree of bending of the flexible transmission plate (flexible lens L3), wherein the flat surface of the element of the flexible lens L3) is a flat surface of the flexible transmission plate (flexible lens L3) (col. 14, lines 49-62; fig. 8). 

Regarding Claim 7, Lee discloses the adjusting of the distance comprises transmitting the at least two laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) in parallel with each other (para. 0040; figs. 2 and 4). 

  Regarding Claim 8, Lee discloses the laser processing method (laser processing apparatus), wherein the adjusting of the distance comprises transmitting all of the plurality of laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) (para. 0040; figs. 2 and 4).

   Regarding Claim 9, Lee discloses irradiating the laser beams (sub-beams 2) having an adjusted distance therebetween onto a processing target (processing target) (fig. 4). 

Regarding Claim 10, Lee discloses forming a plurality of openings (openings) at a same time by irradiating the laser beams (sub-beams 2) having an adjusted distance therebetween onto a sheet (processing target) (para. 0050). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Schubert, in view of Itoh et al. (US 4496209, previously cited)
Regarding Claim 4, the modification of Lee and Schubert discloses substantially all the features as set forth above. Schubert discloses adjusting degree of bending of the flexible transmission plate (curvature of flexible lens L3) is performed (col. 14, lines 49-62; fig. 8). 
The modification of Lee and Schubert does not disclose adjusting the degree of bending of the flexible transmission plate is performed by adjusting positions of adjustment pins that directly contact the flexible transmission plate. 
However, Itoh discloses a laser processing method (an optical beam scanning apparatus) (figs. 2, and 8-14), wherein adjusting the degree of bending of the flexible transmission plate (cylindrical lens 13) is performed by adjusting positions of adjustment pins (screw rods 101c and 102c) that directly contact the flexible transmission plate (cylindrical lens 13) (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11).
[AltContent: textbox (Prior Art
Itoh et al. (US 4496209))]
    PNG
    media_image3.png
    344
    234
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission 

Regarding Claim 5, the modification of Lee and Schubert discloses substantially all the features as set forth above. Schubert discloses adjusting curvatures of the flexible transmission plate (curvature of flexible lens L3) is performed (col. 14, lines 49-62; fig. 8). 
The modification of Lee and Schubert does not disclose adjusting local curvatures of the flexible transmission plate at a plurality of locations.
However, Itoh discloses a laser processing method (an optical beam scanning apparatus) (figs. 2, and 8-14), wherein adjusting local curvatures of the flexible transmission plate (cylindrical lens 13) at a plurality of locations (screw rods 101c and 102c) (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission plate to include adjustment pins to adjust local curvatures of the flexible transmission plate as taught by Itoh, in order to achieve desired curvature of the flexible plate. 

Regarding Claim 6, Itoh discloses the adjusting local curvatures of the flexible transmission plate (cylindrical lens 13) at a plurality of locations is performed by adjusting positions of a plurality of adjustment pins (screw rods 101c and 102c) that are arranged (cylindrical lens 13) (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission plate to include adjustment pins to adjust local curvatures of the flexible transmission plate as taught by Itoh, in order to achieve desired curvature of the flexible plate. 
  
Claims 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Schubert, in further view of Chung et al. (US 20150114293 A1)
Regarding Claim 11, Lee discloses a method of manufacturing a display apparatus (a laser processing apparatus) (abstract; figs. 1-2, and 4-5), the method laser processing method comprising: 
splitting a laser beam (a laser beam 1) emitted from a laser beam source (laser generator 100) into a plurality of laser beams (sub-beams 2) by using a laser beam splitter (diffraction optic element 210) (para. 0039); and 
transmitting at least two laser beams of the plurality of laser beams (sub-beams 2) through a refractor (aberration correction optical system 250) that is on paths of the at least two laser beams in order to adjust a distance between the at least two laser beams (sub-beams 2) (para. 0040; figs. 2 and 4).
forming a plurality of openings (openings) at the same time by irradiating the laser beams having an adjusted distance therebetween onto a sheet (processing target 3) (para. 0040) (it is understood that the sub-beams 2 after having gone through the aberration correctional optical system 250 have the adjusted distance therebetween  and are projected onto the processing target to form openings). 
Lee does not disclose:
adjusting a distance between the at least two laser beams by bending at least a portion of a first flat surface of an element of the refractor into a first curved surface when bending at least a portion of a second flat surface of the element of the refactor into a second curved surface and by arranging at least one laser beam of the at least two laser beams to enter the element of the refactor through the first curved surface and subsequently exit the element of the refactor through the second curved surface; 
forming a patterned layer on a substrate by passing an evaporation material though the plurality of openings of the sheet.
However, Schubert discloses a laser processing method (laser imaging system 30) (figs. 1, 4-8, and 19-23) comprising: 
adjusting a position of laser beam (laser beam 88) by bending at least a portion of a first flat surface of an element of the refractor (flexible lens L3) into a first curved surface when bending at least a portion of a second flat surface of the element of the refractor (flexible lens L3) into a second curved surface and by arranging the laser beam (laser beam 88) to enter the element of the refractor (flexible lens L3) through the first curved surface and subsequently exit the element of the refractor (flexible lens 13) through the second curved surface (col. 10, lines 30-43, 50-65, col. 14, lines 49-62; annotated figs. 7-8).



[AltContent: arrow][AltContent: textbox (second flat surface)][AltContent: textbox (First flat surface)]
[AltContent: arrow]

    PNG
    media_image1.png
    225
    650
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Schubert (US 6002524))][AltContent: textbox (second curved surface)][AltContent: arrow][AltContent: textbox (First curved surface)][AltContent: arrow]
    PNG
    media_image2.png
    493
    706
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing method of Lee to include the teaching of Schubert i.e. bending at least a portion of a second flat surface of the element of the refractor into a second curved surface and by arranging at 
Chung discloses a procedure for making an organic light-emitting display apparatus includes forming a patterned layer on a substrate (substrate 200) (paragraph 0032, lines 1-4; figure 1) by passing an evaporation material (deposition gas) through the plurality of openings of the sheet (mask 300) (paragraph 0033).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Chung in Lee, i.e. forming a patterned layer on a substrate by passing an evaporation material through the plurality of openings of the sheet, in order to form the patterned layer of evaporation material on the substrate for an organic light-emitting display apparatus (para. 0005 of Chung).

Regarding Claim 12, Lee discloses the laser processing method (laser processing apparatus), wherein the adjusting of the distance comprises transmitting the at least two laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) (para. 0040; figs. 2 and 4).
Schubert discloses adjusting the position of the laser beam (laser beam 88) comprising transmitting the laser beam through a flexible transmission plate (flexible lens L3) included in the refractor (laser beam shaping and directing system 70) (fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing method of Lee to include the teaching of Schubert i.e. adjusting the distance comprising transmitting the at least two laser beams through the flexible transmission plate included in the refractor, in order to allow any displaced laser beam to be adjusted to the desired location on the processing target (col. 10, lines 50-65). 

Regarding Claim 13, Schubert discloses adjusting degree of bending of the flexible transmission plate (flexible lens L3), wherein the flat surface of the element of the refractor (flexible lens L3) is a flat surface of the flexible transmission plate (flexible lens L3) (col. 14, lines 49-62; fig. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing method of Lee to include the teaching of Schubert i.e. adjusting the distance comprising transmitting the at least two laser beams through the flexible transmission plate included in the refractor, in order to allow any displaced laser beam to be adjusted to the desired location on the processing target (col. 10, lines 50-65). 


Regarding Claim 17, Lee discloses the adjusting of the distance comprises transmitting the at least two laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) in parallel with each other (para. 0040; figs. 2 and 4). 

 Regarding Claim 18, Lee discloses the laser processing method (laser processing apparatus), wherein the adjusting of the distance comprises transmitting all of the plurality of laser beams (sub-beams 2) through the refractor (aberration correction optical system 250) (para. 0040; figs. 2 and 4).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Schubert, and Chung, in further view of Itoh 
Regarding Claim 14, the modification of Lee, Schubert, and Chung discloses substantially all the features as set forth above. Schubert discloses adjusting degree of bending of the flexible transmission plate (curvature of flexible lens L3) is performed (col. 14, lines 49-62; fig. 8).
The modification of Lee, Schubert, and Chung does not disclose the adjusting degree of bending of the flexible transmission plate is performed by adjusting positions of a plurality of adjustment pins, and wherein the flexible transmission plate is positioned between two of the adjustment pins in a direction perpendicular to the flat surface of the flexible transmission plate.
However, Itoh discloses a laser processing method (an optical beam scanning apparatus) (figs. 2, and 8-14), wherein adjusting the degree of bending of the flexible transmission plate (cylindrical lens 13) is performed by adjusting positions of adjustment screw rods 101c and 102c), and wherein the flexible transmission plate (cylindrical lens 13) is 4Appl. No. 15/422,847positioned between two of the adjustment pins (102c’s and 101c) in a direction perpendicular to the flat surface of the flexible transmission plate (cylindrical lens 13) (figs. 10-11) (it is understood that screws 102c’s and 101c’s placed in a direction perpendicular to the cylindrical lens and they press down on the cylindrical lens to a desired bent shape) (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11).

[AltContent: textbox (Prior Art
Itoh et al. (US 4496209))]
    PNG
    media_image3.png
    344
    234
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission plate to include adjustment pins at the plurality of locations as taught by Itoh, in order to achieve desired curvature of the flexible plate. 

Regarding Claim 15, the modification of Lee, Schubert, and Chung discloses substantially all the features as set forth above. Schubert discloses adjusting curvatures of the flexible transmission plate (curvature of flexible lens L3) is performed (col. 14, lines 49-62; fig. 8). 
The modification of Lee, Schubert, and Chung does not disclose adjusting local curvatures of the flexible transmission plate at a plurality of locations.
However, Itoh discloses a laser processing method (an optical beam scanning apparatus) (figs. 2, and 8-14), wherein adjusting local curvatures of the flexible transmission plate (cylindrical lens 13) at a plurality of locations (screw rods 101c and 102c) (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission plate to include adjustment pins to adjust local curvatures of the flexible transmission plate as taught by Itoh, in order to achieve desired curvature of the flexible plate. 

Regarding Claim 16, Itoh discloses the adjusting local curvatures of the flexible transmission plate (bent shape of cylindrical lens 13) at a plurality of locations is performed by adjusting positions of adjustment pins that are arranged in at least two parallel rows each including at least two adjustment pins (col. 3, 4, lines 62-68, 1-4 respectively; figs. 10-11 of Itoh) (it is understood that one of the screws 102c pressing on the curved surface of the cylindrical lens 13 and the opposing screw 101c pressing on the flat surface of the cylindrical lens 13. Both of these screws 102c and 101c define the bent shape of the lens 13 and form a row. Since there are a plurality of 102c and 101c pressing on the lens 13 to define the bent shape, there are a plurality of parallel rows formed by 102c’s and 101c’s.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert’s flexible transmission plate to include adjustment pins to adjust local curvatures of the flexible transmission plate as taught by Itoh, in order to achieve desired curvature of the flexible plate. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 07/14/2020 have been fully considered.  
Applicant’s Argument: on p. 07-08 of the Remarks, “Nevertheless, according to Itoh's FIG. 8(a), FIG. 8(b), FIG. 8(c), and related description, Itoh' s laser beams enter Itoh' s cylind1ical lenses 13 through the left curved surf ace that was convex (not flat) before the bending; Itoh's laser beams exit (or come out of) Itoh's cylindrical lenses 13 through the right curved surface that was flat before the bending. Itoh does not disclose, suggest, or render obvious "the laser beams enter/go into the cylindrical lens 13 through both curved surfaces of the cylindrical lens 13" in the manner argued by the Office Action.”
Examiner’s responses: The applicant’s argument is not found persuasive because:
Applicant’s argument pertaining to Itoh’s cylindrical lens 13 is considered moot because Itoh’s cylindrical lens 13 is not relied upon for the disclosure “bending at least a portion of a first flat surface of an element of the refractor into a first curved surface when bending at least a portion of a second flat surface of the element of the refractor into a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takanashi et al. (US 5029956, “Optical Scanner”) discloses a parallel plate 20 that is flexed into an arc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761